Title: Charles Adams to John Quincy Adams, 24 April 1796
From: Adams, Charles
To: Adams, John Quincy


          
            My dear Brother
            New York April 24th 1796
          
          Your kind letters of Decr 30th from London and of Novr 4th from Helvoetsluys have been both received. that of the latest date reached me about six weeks before the other. I am balancing in my mind whether or not to draw bills they are now four pr Cent below par but objects of speculation are also low. six pr Cents at seventeen shillings and the rest of the funds in proportion. All kinds of property has been sacrificed for money. such has been and still is the want of money that three four and five pr Cent a month has been given. some crashing among our Speculators of course. You do not mention the receipt of my letter in which I gave you a particular account of the employment of your money. It is secured by a bond and mortgage on a very good lot in this City worth at least double the sum. It is also by These instruments stipulated that the principal shall be paid at any time giving to the Mortgagor a notice of sixty days.
          We are as you will find by the newspapers I send you, in a very critical situation. There is at present a considerable majority in the house of Representatives who appear determined to refuse to make appropriations for carrying into effect the treaty with Great Britain. I have some hopes however that some Members will come over Petitions are flowing in from all parts of the continent signed by most of the people of property urging them to make the appropriations. Our Merchants are exceedingly anxious any disturbance would be fatal to the stoughtest of them. They have at this moment more property afloat than they ever had at any former period. The British are exceedingly insolent at present but it is better to suffer evils which are partial than to hazard a war with them in our situation. If the house of Representatives should refuse their aid the next proposition I suppose will be sequestration embargoes and a system of mutual plunder.
          Your letter of December 30th giving me a detail of the situation of European politics has been read with so many marks of approbation by several gentlemen to whom I have shown it and I have been so often requested to publish it that I could not deny it especially as I



            think at the present moment it will do much good Indeed my dear Brother I do not flatter you when I say The United States have never had a Minister abroad whose letters but especially whose official Letters have given more satisfaction than yours the mouths of all who have an opportunity of seeing them are opened in your praise. How would it rejoice my heart if so much virtue and genius and talent was not doomed to vegitate in a foreign office soil. To remove an American of eight and twenty years from his Country to pine on a pittance to be in a measure forgotten by his fellow citizens to deprive him of that domestic happiness for which at that time of life we so ardently sigh is a cruelty for which the honor of the appointment in my mind can scarcely compensate. These are my feelings they are feelings drawn forth by a contrast of our situations Settled with a wife whom I ardently love whose every endeavor is for my happiness able by my profession to support her with a cheering prospect of putting something by in my youth for the wintry blasts of age how can I but recollect that you are far distant without the bosom of your Country unconnected with the woman you most admire suported on a bare maintenance. Forgive me if I exhibit a wish too ardent for your return. Our father’s fortunes have been sacrificed to his Country’s call.
          The interesting congratulations upon my marriage contained in your letter of Novr 4 drew tears from us both The approbation of so kind and so good a brother was a charm to the hearts we cannot express. May we ever prove worthy of such tender affection.
          Our father has a most tedious session he cannot quit his post. In such a time as this he gives up his private concerns for the public weal It is impossible for me to tell you at present whether the President will decline serving again When I was in Philadelphia last February he had determined to retire you will see by the handbill enclosed that the idea is kept up. Yet I doubt. If the Country had been in a state of peace and likely to maintain it he would but at present I am doubtful He will not leave the helm while the vessel is in danger at least his former conduct warrants this opinion. Should he decline there is no doubt The Vice President will be his successor
          There is an event still more immediately the consequence of a refusal on the part of the house of Representatives to comply with the treaty a Separation of the States How in the name of God can the States of Massachusetts New Hampshire Rhodeissland Connecticut N York N Jersey Delaware Pennsylvania consent to bear the burthen of another war with England to furnish men and money as

they did the last because the southern Nabobs will not pay their debts? I have no longer any doubts in this case We must separate and the negroeholders become our tributaries So let it be if they will not hear reason they may be cursed with Doctor Slops curses on Obediah. I look upon these prospects with an eye composed and whether the crisis arrives sooner or later you will loose nothing by being a Minister Resident— Our State of New York has undergone a wonderful Mytemsychosis Overflowing with her adopted sons the Yankees she now presents two to one of federal representatives. Her real interest is now represented.—
          Mrs Adams joins me in the profession of esteem with which I am your affectionate brother
          
            Charles Adams
          
        